John Casey Attourny of John Midgly the assigne of Jacob Bushe plaint. agt Lisle Palmer Defendt in an action of debt of Forty five pounds Starling due by bill under the hand & Seale of the sd Palmer bearing date. Octobr 4th 1677. with all other due damages &c. . . . The Jury . . . found for the plaint. thirty five pound fourteen Shillings money and costs of Court, granted twenty Seven Shillings four pence.
Execution issued 7° aug° 1678.
John Ysher plaint. agt Hezekiah Vsher & mr Samuel Nowell Defendts The plaint. withdrew his action.